e

., Case 8:20-cv-01692-WFJ-SPF Document1 Filed 07/22/20 Page 1 of 6 PagelD 1

.” Pro Sel {Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the
Middle District of Florida

Division

CaseNo. §:2020 Cv \GQ4 Voz see

 

 

 

 

 

 

 

 

)
cath ) (to be filled in by the Clerk’s Office)
Veronica Vnomsony )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. 4,
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) LI Yes L_]no
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V~ )
) Lok
) rs
ae ) Ge
Lepeton, Vi cg Hiya.cintn Ni Naito) ) = 4
Defendant(s) ) m uz
(Write the full name of each defendant who is being sued. If the ™ “
names of all the defendants cannot fit in the space above, please ) “oO 7
write “see attached” in the space and attach an additional page ) = }
with the full list of names.) =
mR
COMPLAINT FOR A CIVIL CASE
LL The Parties to This Complaint
A. The Plaintiff(s)
Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.
Name \V2 conic ae Thomsm
Street Address J45\ Trisn Lane Apt. 54
City and County C \Rarwater finellas County
State and Zip Code Florida 4340 3
Telephone Number AWAA- 499 - 23th
E-mail Address V-eronicathomson 5b @ 1uasrio0 - CoM

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page 1 of 5
_ Case 8:20-cv-01692-WFJ-SPF Document1 Filed 07/22/20 Page 2 of 6 PagelD 2

. , Pro Sel (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

 

Name H opeton Virgo

Job or Title (if known)

Street Address 4 Wo East a Ave
City and County “Ta Ampa,

State and Zip Code Flonda BAL 10
Telephone Number 2143 - Sour- 43 B32
E-mail Address (if inown)

 

Defendant No. 2

 

 

 

 

Name Huyaciabn Miran
Job or Title (if known)

Street Address Ho Gast 3) Aye.
City and County Tamoa

State and Zip Code Plo ci aa 43 bl O

 

Telephone Number Ol3- FTOR- F41%

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 5
_ Case 8:20-cv-01692-WFJ-SPF Document1 Filed 07/22/20 Page 3 of 6 PagelD 3

» * Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

II. Basis for Jurisdiction
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
NFedera question C] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitutior{ that
are at issue in this case. UWF Now .

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name) ;

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of

 

(foreign nation)

 

Page 3 of 5
, Case 8:20-cv-01692-WFJ-SPF Document1 Filed 07/22/20 Page 4 of 6 PagelD 4

_ Pro Se Li(Rev. 12/16) Complaint for a Civil Case

Il.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

The defendont stole my mail| ,ACCeSSiINY MY bank inGrmaton
and Card and withdrew rroney Fyn my acount without
Muy Consent. totaling to UWL amount of ~ $40,000 -

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
., Case 8:20-cv-01692-WFJ-SPF Document1 Filed 07/22/20 Page 5 of 6 PagelD 5

. .
. Pro Se 1. (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11. :

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to 0 keep a current address on file with the Clerk’s Office may result
in the dismissal of my case. a

Date of f signing: F.9D : ZO

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Qhoaten.. Fhoaar-

Veronitr  Themsor..

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
 

Case 8:20-cv-01692-WFJ-SPF Document1 Filed 07/22/20 Page 6of6PagelID6é .

Lene

4

State of Florida |
County o s
The Foregoing instrument was acknowledged mre

me this “2 |__day of 792" by Veron
who Is/are personally known to mé or who has/have
producedely iv was identification

reen re
wad Public LE Florida

Notary Public State of Florida
Erin Reynolds

My Commission GG 965284
Expires 03/03/2024

 
